DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed September 2, 2022 are acknowledged.
Examiner acknowledges Applicant’s submission of the affidavit.
Examiner acknowledges amended claim 1.
Examiner acknowledges newly added claims 11-12.
The rejection of claims 1-4 and 8-9 under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hara et al., U.S. Pre Grant Publication 2009/0061193 is withdrawn due to Applicant’s argument.
The rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Hara et al., U.S. Pre Grant Publication 2009/0061193 is withdrawn due to Applicant’s argument.
The rejection of claims 5 and 10 under 35 U.S.C. 103 as being unpatentable over Hara et al., U.S. Pre Grant Publication 2009/0061193 in view of Ueno et al., JP 2016/210979 is withdrawn due to Applicant’s argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 1 is rendered indefinite because it is unclear if the discontinuous fibers are dispersed in the flame-retardant thermoplastic resin to form the refractory material OR if the discontinuous fibers are dispersed in some other material comprising the flame retardant thermoplastic resin forming the refractory material.  Applicant’s claim recites that the fibers are dispersed in the refractory material.  Applicant’s claim is directed to a refractory material comprising discontinuous reinforcing fibers and a flame-retardant thermoplastic resin.  For purposes of examination, Examiner is interpreting the claim to refer to the discontinuous reinforcing fibers having a thermal conductivity of 4 W/(m K) or higher being dispersed in a flame-retardant thermoplastic resin forming the refractory material.  Claims 2-12 are rendered indefinite as the claims depend upon indefinite claim 1.


Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786